Title: To James Madison from Archibald M. Cock, 31 May 1808
From: Cock, Archibald M.
To: Madison, James



Triplicate.
Sir,
Commercial Agency St: Pierre, Martinique, 31st: May 1808:,

I had the honor to receive a letter from the Department of State (written per Mr: Forrest) of the 6th: Ultimo, that acknowledged the receipt of Mine of the 30th: January last past, but it appears my Subsequent letters had not Came to hand.
Since my last Missives, the late American Schooner Jason of Baltimore, Thomas Thompson Master, has been Sold in this Island to foreigners.  I have transmitted to the treasury Department the Register, & other papers belonging to the Said vessel; and the Consignee who represented the former owner has terminated with me pursuance to the third Section of an Act Supplementary to the "Act Concerning Consuls, & vice Consuls, and for the further protection of American Seamen".  Those Mariners of the aforesaid Schooner designated Citizens of the United States as per the list of the Said Ship’s Company, and who have engaged to depart for their respective homes, I have paid extra Wages in Conformity to the Same Act.
The Brig Nancy of Boston, Isaac A. Adams Master, has been Condemned at Trinity in this Colony as unfit for Service, and Since has been Sold at Public Auction.  I immediatly wrote the Captain to produce to me his Register, and as there was an Alteration of the original voyage, to deposit in my hands three Months’ extra Wages for each of his Men, and altho’ I reiterated this my desire, he positively refused either to deliver me the Said Register, or pay his Crew; Several of his Seamen have Since Came here, and informed me the Said Master would not even pay them their Wages now due.
I Conceive it also my Duty to apprize you, that the Brig Paul Hamilton, Joseph Bixbey Master, of Charlestown, SC, arrived in this Country with a Cargo of Slaves from the Coast of Africa, disposed of the Same, and Sailed with a return Cargo for the Said port of Charlestown in the Month of January last; I was then at the Windward of this Island, and on my return here found that the Said Master had discharged one of his Seamen named "George Smith", a Native of the Same State, only on Account of Sickness, without leaving the necessary Money to defray his expences; I procured this Man admittance in the hospital.  He has been there Since the 23d: January last, @ One Dollar Pr. Diem, And as he Continues Still Sick, it may be for Sometime before he recovers.
Our Seamen too often Ship on board foreign Vessels.  Such a Case has happened here not long Since.  A Swedish brig arrived from the Port of New York with a Crew Consisting of thirteen American Seamen, And a few days after they were all discharged,they Claimed my Protection being almost Starved, and I allowed them fifty Cents per Day for their Support, but this Government Conceived they Could not be Considered as American Citizens, and were forced to embark on board the Same Brig under french Colours, bound for France.
Although I am fully tolerated by the Chiefs of this Colony, My powers are very limitted, and I can only Act on the reserve.  This pains me much, as it is impossible without being officially acknowledged, to render that Service to the United States, which my appointment requires.
Provisions are here Scarce, and at exorbitant prices.  The Article of Flour would Command $40. Cash P bll, and other provisions in proportion.  I would Consider it a great favor, if My Brother Mr: Wm: Cock, a resident of New York, or my Friends, would be permitted to Ship me per any vessel which may obtain permission to Come this Way, the necessary provisions for my own Use, and am Convinced the liberty of this request will be excused, if the distressing Situation of this place is really Known in America.  With the highest Consideration, & respect, I have the honor to be, Sir, Your most Obt: Servant

Archd: Mne: Cock

